It is at least startling to the court, and it was certainly so to the appellant, to find, after he had been put in a city jail not charged with any crime, but only for the purpose of safe-keeping and sobering up, that when the latter purpose had been accomplished he was, as the result of lack of proper supervision, then liable to punishment *Page 287 
for felonies carrying terms exceeding his natural life expectancy. It can not be sound law that one who is in such condition that he can not properly take care of himself can be given what amounts to life imprisonment for offenses which are the result of his condition and confinement. While there was perhaps no legal duty on the authorities to prevent the appellant's actions while in their jail, yet there is such an element of neglect in their conduct as in a civil action between individuals would give good ground for the defense of contributory negligence. The conviction of the appellant for three felonies, committed as these were claimed to have been, is so contrary to a sense of justice that I am forced to withhold my acquiescence therein and think that the appellant, at the very least, is entitled to a new trial, for the reason that the court too narrowly confined the evidence as to the extent of the appellant's intoxication as bearing on his ability to have a criminal intent. While voluntary drunkenness is not a defense to crime, yet it may result in such a mental state as will negative the idea of criminality.
The strict enforcement of too many purely technical rules has resulted in an unjust and absurd judgment.
I therefore dissent.
FRENCH, J., concurs with MACKINTOSH, C.J. *Page 288